Citation Nr: 1714190	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine. 

The Veteran requested a Board videoconference hearing before the Board, but withdrew that request in August 2012. 


REMAND

The Veteran initially filed a claim for service connection for sleep apnea, directly related to service.  In an October 2015 VA medical opinion, a VA examiner opined that the Veteran's disability was not at least as likely as not related to service or any incident of service.  In explaining that opinion, the examiner indicated that the Veteran had reported first developing sleep apnea symptoms decades after service.  The examiner wrote that a recent sleep study showed that the Veteran's current disability was an obstructive, rather than central, apnea.  Although the Veteran experienced disruptions in sleep cycle soon after service, the examiner reported that those symptoms were caused by nightmares related to in-service experiences in Vietnam.  The examiner noted that those problems were not related to sleep apnea.  The examiner stated that the Veteran was not obese at the time of service and did not have any physical characteristics that would cause early onset obstructive apnea as a young adult.  The examiner opined that the Veteran developed obstructive apnea as he aged and the posterior pharyngeal wall structures relaxed.  

In a January 2017 brief, the Veteran's representative asserted that the Veteran's sleep apnea might have been caused by a dysmorphic disorder resulting in obesity, related to service-connected diabetes mellitus.  Although obesity is not a disability for which VA may grant service connection, it may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a) (2016).  Therefore, a remand is necessary to determine if service connection may be granted for sleep apnea secondary to a service connected disability resulting in obesity.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor examiner.  The examiner must review the claims file and should note that review in the report.  Any indicated tests should be conducted.  The examiner should note that the Veteran is service-connected for posttraumatic stress disorder, diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, and erectile dysfunction.  After examination, interview, and review of the record, the examiner should provide the following opinions:

(a).  Does the Veteran have a dysmorphic disorder resulting in obesity?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or permanently aggravated beyond its natural progression by obesity?

(c)  Is it at least as likely as not (50 percent or greater probability) that obesity was caused or permanently aggravated beyond its natural progression by a service-connected disability?

(d)  Discuss the contentions made in the January 2017 brief by the representative that sleep apnea was caused by obesity which was caused by a dysmetabolic syndrome which was caused by service-connected disabilities.

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

